TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-22-00324-CV



                                          G. R., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


               FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
   NO. C2021-0951A, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               G.R. (Father) appeals from the trial court’s decree terminating his parent rights to

his infant child (Infant), who was thirteen months old at the time of trial. 1 See Tex. Fam. Code

§ 161.001(b)(1), .002(c-1). Father challenges the legal and factual sufficiency of the evidence

supporting termination under the predicate statutory grounds. Father also contends that the

Texas Department of Family and Protective Services (Department) violated his due process

rights by failing to make reasonable efforts to make it possible to return the infant. We affirm

the trial court’s termination decree.




       1   For the child’s privacy, we will refer to her by an alias and to her family members by
their relationships to her or by aliases. See Tex. R. App. P. 9.8.
                                          BACKGROUND

                Infant was born on May 11, 2021. Father was not listed on her birth certificate

and was arrested several days later on charges of possession of methamphetamine and

incarcerated. On June 9, 2021, the Department received a referral alleging neglectful supervision

of Infant by Mother, including that Infant “may not be safe in [Mother’s] care due to previous

drug use and termination history.” During that initial investigation, Mother stated that she did

not know who Infant’s father was and that “the baby is not [Father’s] baby.”

                On June 14, 2021, the Department filed an original petition requesting termination

of parental rights and temporary orders for the protection of Infant. That original petition did not

reference Father by name, but instead listed “UNKNOWN” as the father of Infant. After the

Infant’s hair follicle test returned a positive result for methamphetamine, the Department moved

for aggravated circumstances against Mother. At the July 19, 2021, hearing on the motion,

Mother for the first time testified that Father was the father of Infant. 2

                Father was thereafter named as the alleged father of Infant in the Department’s

First Amended Petition filed on July 28, 2021. Although the child protective services (CPS)

caseworker testified that a family service plan was filed for Father and a copy sent to him in

November 2021, the record does not reflect that any family service plan for Father was timely

filed with the trial court. 3 However, the court did order that “unknown father,” “pursuant to

Section 263.106, comply with each requirement set forth in the Department’s original, or any

        2 The trial court found that Mother had subjected Infant to aggravating circumstances
pursuant to subsections 262.2015(b)(3)(I), (b)(5), and (b)(7), but did not make any aggravated
circumstances finding towards Father. See Tex. Fam. Code §§ 262.2015(b)(3)(I), (b)(5), (b)(7).
        3Instead, Father’s family service plan was inadvertently filed in a prior termination case
involving Father’s other children and was not filed in this case until after the trial court had
rendered final judgment.
                                                   2
amended plan during the pendency of this suit.” Father was transferred to a Texas Department

of Criminal Justice substance abuse felony punishment facility (an in-prison therapeutic

community) in October 2021, where he remained in custody until May 15, 2022.

               The bench trial on the merits began on May 23, 2022. Father’s counsel initially

announced not ready because counsel had only learned the day of trial of Father’s release and the

parties were still waiting for the results of a genetic test the trial court had previously ordered.

The CPS caseworker testified that the DNA testing was only completed the week before trial and

the results were not yet available. After discussions with Father, counsel stated “I know what my

client’s desires are and I’m ready to advocate for those, if need be,” and the trial proceeded.

               The initial testimony by three officers focused on several traffic stops of Mother

that occurred in March and April 2022 contemporaneous with the pending termination

proceeding. The officers’ testimony included that a search of Mother’s vehicle during a March

2022 traffic stop found four bags of a white crystalline substance weighing approximately eight

grams (which tested presumptively positive for methamphetamine) and a search of Mother’s

purse found a meth pipe that appeared used with black residue. Mother was thereafter arrested

for felony possession of a controlled substance.

               Vanessa Campanella, the CPS investigator, testified about her April 29, 2020

investigation of neglectful supervision due to family violence allegations relating to the five

older children of Father and Mother. According to Campanella, when she asked one of the

children whether the parents ever argued, the child acted out the fighting to show Campanella

“the hand moves that would happen and the choking moves” and “would punch at the stairwell

to show me that’s how the punching was occurring.” The child also explained that “his parents

were having sex while they were in the room.” When Campanella interviewed Mother, Mother

                                                   3
“admitted to the domestic violence, saying that it is an ongoing thing between them” and that she

and Father use “ice.” 4 Mother also had red marks on her neck consistent with being choked and

bruising on her arms, and she indicated that the children were present when the domestic

violence occurred. Campanella also interviewed Father, who admitted to choking and hitting

Mother on several occasions and that domestic violence occurred while the children were

present. 5 Father admitted to using methamphetamine twice a day and that he kept it on his

person “at all times.” During her investigation, Campanella also observed one child run into a

parking lot and almost get hit by a car while the parents “never reacted towards it.” After those

children were initially removed, Campanella documented that the children were “all pretty

filthy,” that some of the children had bruises and/or scratches, and that one child mentioned that

he “wanted to have sex like his parents.” Hair follicle drug tests were administered, and all the

children, as well as Father and Mother, tested positive for methamphetamine and amphetamines.

Ultimately, Father’s parental rights to those five children were terminated in November 2020 and

Mother’s parental rights were terminated in April 2021.

                Sherry Godfrey, retired Department investigator, then testified regarding the

June 2021 investigation for abuse and neglect of Infant. According to Godfrey, Mother stated

that she did not know who the father was, that there were three possible fathers, but she did not

know their names. She also stated that no, “the baby is not [Father’s] baby.” Godfrey testified

that she had concerns because Mother was being arrested for theft, Mother was “continuing in a

manner of theft with the baby in her care,” and there were no relatives the baby could be placed


       4“Ice” is slang for a form of methamphetamine. See In re A.N., No. 04-19-00584-CV,
2020 WL 354773, at *2 & n.3 (Tex. App.—San Antonio Jan. 22, 2020, no pet.) (mem. op.).
       5   Father later testified that Mother assaulted him, but denied he assaulted Mother.
                                                  4
with. Godfrey also testified that she did not have any contact with Father. Godfrey stated that

she “had no reason at the time to not believe” Mother because she repeatedly denied that Father

was the father of Infant.

               Venus Alvarez testified as the CPS caseworker assigned to Infant’s case. Infant

tested positive for methamphetamine metabolite and methamphetamine on June 15, 2021, shortly

after being removed, and Mother previously tested positive while pregnant with Infant. Alvarez

stated that she never spoke with Mother because Mother never returned her calls or emails.

Alvarez testified that she first became aware that Father may be the father of Infant based on

Mother’s testimony during an October 2021 hearing. Alvarez testified that she filed a service

plan for Father with the trial court in November 2021 and sent a copy by regular mail to his

treatment facility (although she did not know whether he received it). Alvarez stated that she

sent Father monthly letters while he was at the treatment facility, and that Father responded with

several letters back.       Alvarez testified that as of the date of trial, Father had not been

acknowledged as the father of Infant, was not on the birth certificate, and had not yet provided

any proof on what he had done to improve himself while in custody except for a picture of a

certificate from his facility. She testified that Father was still on probation and that his probation

was transferred to Dallas. Alvarez testified that, as of the time of trial, Father had not verified

his Dallas address or his employment, and was “[n]ot to [her] knowledge” in a position to

receive Infant or provide for her.

               Father testified that he was the father of Infant and wanted to accept responsibility

for being the father. Father testified that he arrived at the hospital ten minutes after the birth of

Infant but did not sign the birth certificate “because we were debating if it was mine or not.” He

saw Infant “a couple of times” after she was born when he took her to appointments and bought

                                                  5
diapers or formula. He also admitted that he previously used methamphetamine “twice a day”

for two years, and that his drug use continued until the day he was arrested in May 2021.

               Father stated that he subsequently took “AA classes, I did Anger Management,

and I did Family Violence” courses during his treatment program. Although he admitted he had

a substance abuse problem, he testified that it was no longer a problem at the time of trial and

that he would “be clean” if drug tested. Father testified that he would be on probation for five

years, and that if probation were revoked he would go back into custody.

               Father testified that he was now in a position to take Infant, that he had a room

with a crib at his other sister’s home in Dallas, and that the sister was willing to take in the child,

although he did not know whether that sister and her husband had a criminal history. Father also

testified that he had a job remodeling houses, that he worked from 6:00 a.m. until 7:00 p.m., and

that his sister would watch Infant during the day. Father stated that he did not have clothes for

Infant but had the funds to buy “whatever else she needs.”

               At the end of trial, the trial court found that Father was the alleged father but

could not adjudicate him as the father because of contradictory evidence in the record. The trial

court, however, then terminated Father’s rights under Section 161.001(b)(1)(E) and found that

termination was in the best interest of Infant when “you-all get information that he is indeed the

biological father.” The trial court also found that, as the alleged father, Father had failed to

register with the paternity registry and then terminated his parental rights, if he had any, under

Section 161.002(c-1). 6 The trial court signed the final order of termination on June 1, 2022,

memorializing those findings and reiterated that clear and convincing evidence supported


       6 The trial court also terminated Mother’s rights pursuant to Sections 161.001(b)(1)(E).
Mother has not joined in this appeal.
                                                  6
terminating Father’s parental rights pursuant to Section 161.001(b)(1)(E) should Father “be

confirmed through DNA testing to be the father.” The record on appeal shows that subsequent

genetic testing results filed with the trial court provided that there is a 99.99997% chance Father

is Infant’s father.


                                      STANDARD OF REVIEW

                To terminate the parent-child relationship, a court must find by clear and

convincing evidence that: (1) the parent has committed one of the enumerated statutory grounds

for termination and (2) it is in the child’s best interest to terminate the parent’s rights. Tex. Fam.

Code § 161.001(b). Clear and convincing evidence is “the measure or degree of proof that will

produce in the mind of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.” Id. § 101.007.

                “The distinction between legal and factual sufficiency lies in the extent to which

disputed evidence contrary to a finding may be considered.” In re A.C., 560 S.W.3d 624, 630

(Tex. 2018). When determining legal sufficiency, we consider whether “a reasonable factfinder

could form a firm belief or conviction that the finding was true” when the evidence is viewed in

the light most favorable to the factfinder’s determination and undisputed contrary evidence is

considered. Id. at 631. When determining factual sufficiency, we consider whether “in light of

the entire record, the disputed evidence a reasonable factfinder could not have credited in favor

of a finding is so significant that the factfinder could not have formed a firm belief or conviction

that the finding was true.”     Id.    We must “provide due deference to the decisions of the

factfinder, who, having full opportunity to observe witness testimony first-hand, is the sole




                                                  7
arbiter when assessing the credibility and demeanor of witnesses.” In re A.B., 437 S.W.3d 498,

503 (Tex. 2014); see also In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005).


                                          DISCUSSION

               Father challenges the legal and factual sufficiency of the evidence to support the

trial court’s findings under subsections (c-1) and (E). Father also contends that the Department

violated his constitutional due process rights by failing to make reasonable efforts to make it

possible to return the child.    Because of the potential implications for future termination

proceedings, we first review the evidence supporting the trial court’s finding that subsection (E)

supports termination. See In re N.G., 577 S.W.3d 230, 232–33, 237 (Tex. 2019) (per curiam).

Statutory-Predicate Ground

               The trial court may order termination of the parent-child relationship under

subsection (E) if clear and convincing evidence establishes that the parent “engaged in conduct

or knowingly placed the child with persons who engaged in conduct which endangers the

physical or emotional well-being of the child.” Tex. Fam. Code § 161.001(b)(1)(E). “Although

parental rights are of constitutional magnitude, it is also essential that emotional and physical

interests of the child not be sacrificed merely to preserve that right.” J.M. v. Texas Dep’t of Fam.

& Protective Servs., No. 03-21-00274-CV, 2021 WL 5225432, at *4 (Tex. App.—Austin

Nov. 10, 2021, pet. denied) (mem. op.) (quoting In re C.H., 89 S.W.3d 17, 23 (Tex. 2002))

(quotation marks omitted).

               “Endangerment” in this context means exposing a child to loss or injury or

jeopardizing a child’s emotional or physical well-being. See Texas Dep’t of Human Servs.

v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); A.C. v. Texas Dep’t of Fam. & Protectives Servs.,



                                                 8
577 S.W.3d 689, 698–99 (Tex. App.—Austin 2019, pet. denied). “Although ‘endanger’ means

more than a threat of metaphysical injury or the possible ill effects of a less-than-ideal family

environment, it is not necessary that the conduct be directed at the child or that the child actually

suffers injury.” In re M.C., 917 S.W.2d 268, 269 (Tex. 1996) (quoting Boyd, 727 S.W.2d at

533). “Endangerment does not have to be established as an independent proposition but may

instead be inferred from the parental misconduct.” D.J. v. Texas Dep’t of Fam. & Protective

Servs., No. 03-20-00323-CV, 2020 WL 7395924, at *3 (Tex. App.—Austin Dec. 17, 2020, pet.

denied) (mem. op.).

               Subsection (E) focuses on the parent’s conduct—including acts, omissions, or

failures to act—and whether the parent engaged in a voluntary, deliberate, and conscious course

of conduct that endangered the child's physical or emotional well-being. V.P. v. Texas Dep’t of

Fam. & Protective Servs., No. 03-19-00531-CV, 2020 WL 544797, at *4 (Tex. App.—Austin

Feb. 4, 2020, no pet.) (mem. op.) (citing In re M.D.M., 579 S.W.3d 744, 764 (Tex. App.—

Houston [1st Dist.] 2019, no pet.)). “Conduct that subjects a child to a life of uncertainty and

instability endangers the child’s physical and emotional well-being.” J.M., 2021 WL 5225432,

at *5 (quoting Pruitt v. Texas Dep’t of Fam. & Protective Servs., No. 03-10-00089-CV, 2010

WL 5463861, at *14 (Tex. App.—Austin Dec. 23, 2010, no pet.) (mem. op.)). In considering

whether a parent’s conduct amounts to endangerment under subsection (E), the factfinder may

consider conduct that occurred both before the child’s birth and after the Department removed

the child from the parent’s custody. Id.; In re S.R., 452 S.W.3d 351, 360 (Tex. App.—Houston

[14th Dist.] 2014, pet. denied). Drug use may support termination under subsection (E) because

it exposes the child to the possibility that the parent may be impaired or imprisoned. See D.J.,



                                                 9
2020 WL 7395924, at *4 (citing In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009)); A.C.,

577 S.W.3d at 699; In re M.C., 482 S.W.3d 675, 685 (Tex. App.—Texarkana 2016, pet. denied).

               Reviewing the record under the applicable standards, we conclude that legally and

factually sufficient evidence supports the trial court’s finding that Father engaged in conduct or

knowingly placed Infant with persons who engaged in conduct which endangered the physical or

emotional well-being of Infant. See Tex. Fam. Code § 161.001(b)(1)(E). 7 Father testified that

he was previously convicted of possessing cocaine in 2011 and served time in prison, that he

used methamphetamine twice a day for the two years up until he was arrested in May 2021, that

he had a substance-abuse issue, and that he went into custody shortly after Infant was born. D.H.

v. Texas Dep’t of Fam. & Protective Servs., 652 S.W.3d 54, 61 (Tex. App.—Austin 2021, no

pet.) (“In some circumstances, a parent’s drug use might be so pervasive or serious that the

factfinder could reasonably infer that the drug use is endangering, despite a lack of evidence

showing that the drug use caused some other endangering activity or even that the drug use


       7   Father contends that the evidence was legally insufficient to support termination under
that statutory predicate because the trial court declined to adjudicate that Father was the father of
Infant at the hearing, citing contradictory statements of Mother. However, based on the facts
before us, the trial court did not err in determining termination of Father’s rights under
subsection (E). See Tex. Fam. Code § 161.002(a) ( “[T]he procedural and substantive standards
for termination of parental rights apply to the termination of the rights of an alleged father”); see
also In re M.M., No. 07-19-00324-CV, 2020 WL 1265423, at *5 (Tex. App.—Amarillo
Mar. 16, 2020, pet. denied) (mem. op.) (concluding trial court could consider termination under
section 161.001 even though parent was not adjudicated as father); In re C.M.C.,
No. 14-12-00186-CV, 2012 WL 3871359, at *3 (Tex. App.—Houston [14th Dist.]
Aug. 30, 2012, pet. denied) (mem. op.) (“[T]he Department properly sought termination of
appellant’s parental rights under section 161.001(1)(O) even though his paternity had not yet
been finally adjudicated.”). Furthermore, Father admitted at trial and in his briefing on appeal
that he is Infant’s father, see Tex. Fam. Code § 160.623(a) (authorizing party to admit to
paternity of a child “by admitting paternity under penalty of perjury when making an appearance
or during a hearing”), and subsequent DNA testing demonstrated that there is a 99.99997%
probability Father is Infant’s father.


                                                 10
occurred while the children were in the parent’s direct care.”); see also J.G. v. Texas Dep’t of

Fam. & Protective Servs., 592 S.W.3d 515, 524 (Tex. App.—Austin 2019, no pet.) (“Evidence

of a parent’s criminal history, convictions, and resulting imprisonment may establish an

endangering course of conduct.”). Campanella also testified that Mother and Father had both

admitted to drug use during the removal investigation of their five older children. All the older

children tested positive for amphetamines and methamphetamine.               Moreover, Infant tested

positive for amphetamines and methamphetamine approximately one month after birth, and

Alvarez testified that Mother had also tested positive while pregnant in March 2021. See D.H.,

652 S.W.3d at 62 (explaining that parent’s ongoing drug use “jeopardizes the parent-child

relationship and subjects the child to a life of uncertainty and instability”).

               Campanella also testified that during her previous investigation, Mother admitted

that domestic violence was “an ongoing thing between them,” Mother presented with red marks

on her neck “consistent with being choked,” Father admitted to “choking and hitting” Mother,

and one of the children “acted out the fighting to show” Campanella “the choking moves” and

“would punch at the stairwell to show [her] that’s how the punching was occurring.” See J.G.,

592 S.W.3d at 524 (“Evidence of domestic violence is also relevant to endangerment, even if the

violence is not directed at the child.”). Campanella testified that neither Father nor Mother

reacted when one of their children ran out into the parking lot and “almost got hit by a car,” and

that the older children were “all pretty filthy” at removal.

               Father contends that there was no testimony that he had ever abused or neglected

Infant prior to her removal and that evidence about his drug use and domestic violence

concerned older legal cases and the prior removal of his older children in April 2020. However,

the trier of fact is entitled to consider parental actions before and after his child’s birth when

                                                  11
determining endangerment.       See J.G., 592 S.W.3d at 525.          Father also admits he used

methamphetamine up until his May 2021 arrest, that he was arrested on drug-related charges

several days after Infant’s birth, and that prior to his arrest he only saw Infant “a couple of times”

while Infant remained in Mother’s care. See D.H., 652 S.W.3d at 62 (explaining that parent’s

ongoing drug use “jeopardizes the parent-child relationship and subjects the child to a life of

uncertainty and instability”); see also In re C.V.L., 591 S.W.3d 734, 751 (Tex. App.—Dallas

2019, pet. denied) (“[E]vidence that another parent allowed a child to be around a parent or other

persons using drugs, can qualify as a voluntary, deliberate, and conscious course of conduct

endangering the child’s well-being under subsection (E).”). Godfrey explained that Infant was

subsequently removed from Mother approximately a month later based on concerns that Mother

“was continuing to use drugs; that she was continuing in a manner of theft with the baby in her

care”; and was facing an impending arrest. See R.C.C. v. Texas Dep’t of Fam. & Protective

Servs., No. 03-21-00687-CV, 2022 WL 2231306, at *5 (Tex. App.—Austin June 22, 2022, pet.

struck) (mem. op.) (concluding legally sufficient evidence supported subsection (E) finding

based in part on “evidence that Father was aware of Mother’s drug use and should have known

that Child was being harmed and in danger of further harm in Mother’s care, but that he did not

protect Child”). 8


        8 Father also complains that the Department failed to create a service plan or make any
reasonable effort to return Infant, but those are not requirements for finding sufficient evidence
supporting termination under subsection (E). See A.L. v. Texas Dep’t of Fam. & Protective
Servs., No. 03-13-00610-CV, 2014 WL 641456, at *5 (Tex. App.—Austin Feb. 13, 2014, no
pet.) (mem. op.) (“In the present case, however, the termination was ordered pursuant to section
161.001, not section 161.003, and the requirements for termination under 161.003 are
therefore not implicated in this case.”); Karl v. Texas Dep’t of Protective & Regulatory Servs.,
No. 03-03-00655–CV, 2004 WL 1573162, at *5 n. 3 (Tex. App.—Austin July 15, 2004, no pet.)
(mem. op.) (noting section 161.001(b)(1)(E) contains no requirement that Department make
reasonable efforts to return child to parent).
                                                 12
               After considering all the evidence in the light most favorable to the district court’s

finding, along with any undisputed evidence contrary to the finding under subsection (E), we

conclude that a reasonable factfinder could have formed a firm belief or conviction that Father

engaged in a course of conduct or knowingly placed the child with persons who engaged in

conduct that endangered Infant’s physical or emotional well-being.           See Tex. Fam. Code

§ 161.001(b)(1)(E); In re A.C., 560 S.W.3d at 631. In addition, in view of the entire record, we

conclude that the disputed evidence is not so significant that the district court, as factfinder,

could not have formed a firm belief or conviction that Father engaged in conduct or knowingly

placed the child with persons who engaged in conduct endangering Infant. See In re A.C.,

560 S.W.3d at 631. Consequently, the evidence is both legally and factually sufficient to support

the district court’s finding that termination of Father’s parental rights was warranted under

subsection (E). 9 We overrule Father’s second issue on appeal. 10

Reasonable Efforts to Return

               Father also contends that the Department violated his constitutional due process

rights by failing to create a service plan for Father or to make reasonable efforts to make it

       9   Father also challenges that there is legally and factually sufficient evidence supporting
termination pursuant to Section 161.002(c-1). See Tex. Fam. Code § 161.002(c-1). Because we
have determined that legally and factually sufficient evidence supports the trial court’s
termination order under subsection (E), we need not address Father’s challenge of
the trial court’s finding that termination is warranted under subsection (c-1). See D.J.,
2020 WL 7395924, at *5; see also Tex. R. App. P. 47.1.
       10   Father did not submit any briefing or substantive arguments challenging the best
interest finding. See Tex. R. App. P. 38.1(i) (requiring briefs to contain “"clear and concise
argument for the contentions made, with appropriate citations to authorities and to the record”");
see also In re R.H.W. III, 542 S.W.3d 724, 742 (Tex. App.—Houston [14th Dist.] 2018, no pet.)
(“Father failed to adequately brief any argument in support of this issue, and so has waived the
complaint.”); Liberty Mut. Ins. v. Griesing, 150 S.W.3d 640, 648 (Tex. App.—Austin 2004, pet.
dism’d w.o.j.) (“Bare assertions of error without argument or authority waive error.”).

                                                13
possible to return the child. See Tex. Fam. Code §§ 262.2015(a), 263.101. However, Father has

failed to preserve this issue for appellate review, which requires that the party “present[ed] to the

trial court a timely request, objection, or motion, and state the specific grounds for the ruling

sought.” In re A.N., No. 10-16-00394-CV, 2017 WL 4080100, at *2 (Tex. App.—Waco Sept.

13, 2017, no pet.) (mem. op.) (citing Tex. R. App. P. 33.1(a)(1)). The record on appeal does not

demonstrate that Father objected or otherwise raised a timely request regarding this issue so that

this specific ground was presented to the trial court. Tex. R. App. P. 33.1(a)(1). Accordingly,

assuming arguendo that failing to create a service plan is a constitutional error, Father has failed

to preserve this complaint for appellate review. See In re B.L.D., 113 S.W.3d 340, 350 (Tex.

2003) (complaint based on constitutional error must be preserved in the trial court); see also In re

L.C.L., 599 S.W.3d 79, 90 (Tex. App.—Houston [14th Dist.] 2020 pet. denied) (concluding

parent failed to preserve complaint that providing written service plan to parent in language

parent does not understand constitutes a constitutional due process error). 11




       11   Assuming the Department had a duty to take reasonable efforts to make it possible to
return the child, but see Karl, 2004 WL 1573162, at *5 (noting that Section 161.001 “does not
require the Department to make any efforts to return the child to the parent”), Alvarez testified
that she created a service plan and mailed it to Father (although the record reflects that the plan
was initially inadvertently filed in the wrong termination proceeding). See In re M.R.J.M.,
280 S.W.3d 494, 505 (Tex. App.—Fort Worth 2009, no pet.) (“The State’s preparation and
administration of a service plan for the parent constitutes evidence that the State made reasonable
efforts to return the child to the parent.”). Moreover, Alvarez repeatedly sent letters to Father
after tracking down his location, and Godfrey separately testified that one of Father’s sisters was
considered for placement but that sister’s partner had a DUI, eliminating the possibility of
placement with that sister. See In re L.C.M., 645 S.W.3d 914, 921–22 (Tex. App.—El Paso
2022, no pet.) (concluding that Department “actively attempt[ing] to engage Father directly” and
efforts to place subject child with relatives supported finding that Department had “made
reasonable efforts to return the child”).
                                                 14
                                          CONCLUSION

               Having concluded there was legally and factually sufficient evidence supporting

the trial court’s termination under subsection (E) and overruling Father’s other issue, we affirm

the trial court’s final decree terminating Father’s parental rights to Infant.




                                               __________________________________________
                                               Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Smith

Affirmed

Filed: November 16, 2022




                                                  15